PER CURIAM.
In his petition for writ of habeas corpus Gary Thomas Morgan contended that on the date of his trial for the crime of unlawful escape from the state prison while confined pursuant to a conviction of a felony, he was an unmarried minor and that notice of the charges against him was not given as required by § 932.38, F.S.A. We issued the writ and respondent has filed a return conceding the non-compliance with the mandatory provision of § 932.38, F.S.A. In the light of this omission it follows that the petitioner is illegally restrained of his liberty under the purported conviction of the crime of escape and that he must be released from confinement, however, petitioner is remanded to the custody of the respondent pending appropriate disposition of the aforesaid charge of escape.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., concur.